Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 1 of 30 PageID #: 3500




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   DAUDI M. MWANGANGI,                                )
                                                      )
                                Plaintiff,            )
                                                      )
                        vs.                           )      No. 1:19-cv-04105-JMS-MJD
                                                      )
   TAYLOR NIELSEN, BLAYNE ROOT, FRANK                 )
   NOLAND, BEN PHELPS, TREY HENDRIX, and              )
   CITY OF LEBANON, INDIANA,                          )
                                                      )
                                Defendants.           )

                                              ORDER

         Plaintiff Daudi Mwangangi filed this civil rights action against the City of Lebanon,

  Indiana (the "City") and City Police Officers Taylor Nielsen, Frank Noland, and Trey Hen drix ,

  and City Police Sergeant Ben Phelps (collectively, "the City Defendants"), as well as

  Whitestown, Indiana Police Officer Blayne Root, alleging multiple claims under 42 U.S.C.

  § 1983 and Indiana tort law. The claims stem from an incident in which Mr. Mwangangi, wh o

  works as a roadside assistance provider, responded to a call to assist a stranded motorist at a gas

  station in Lebanon, Indiana. Shortly after Mr. Mwangangi finished helping the motorist, seven

  police officers arrived and then detained, searched, handcuffed, arrested, and jailed him for

  impersonating a law enforcement officer, a charge that was ultimately dismissed.               Mr.

  Mwangangi filed a Motion for Partial Summary Judgment, [Filing No. 74], the City Defendan ts

  filed a Cross-Motion for Summary Judgment, [Filing No. 86], and Officer Root filed a Cross-

  Motion for Summary Judgment, [Filing No. 82]. After the summary judgment motions were

  fully briefed, the Court granted each in part and denied each in part. [Filing No. 107.] Mr.

  Mwangangi then filed a Motion to Reconsider Portions of its Summary Judgment Ruling



                                                  1
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 2 of 30 PageID #: 3501




  ("Motion to Reconsider"). [Filing No. 108.] Officer Root filed a Notice of Appeal, [Filin g No .

  110], as did Officers Nielsen, Noland, and Hendrix and Sergeant Phelps (collectively, "th e City

  Officers"), [Filing No. 112]. Mr. Mwangangi then filed a Motion to Certify Elements of the

  Court's Order Granting Defendants' Motion for Summary Judgment for Interlocutory Appeal

  ("Motion to Certify") pursuant to 28 U.S.C. § 1292(b), [Filing No. 119]. Thereafter, Officer

  Root filed his Partial Motion to Stay Proceedings ("Motion to Stay"), [Filing No. 120], which the

  City Defendants joined, [Filing No. 125]. The City Defendants then filed their own Motion to

  Stay District Court Proceedings Pending Appeal and to Vacate the June 7, 2021 Trial Setting

  ("Second Motion to Stay"), [Filing No. 131]. The Motion to Reconsider, Motion to Certify,

  Motion to Stay, and Second Motion to Stay are now ripe for the Court's decision.

                                                   I.
                                            BACKGROUND

         The parties' respective versions of the events underlying this lawsuit are lengthy and

  complex, have been addressed in the previous Order addressing the parties' summary judgment

  motions ("the Summary Judgment Order"), [Filing No. 107], and need not be fully recounted

  here. Instead, the Court will discuss the factual background and procedural history of this case

  only to the extent necessary to resolve the pending motions.

         Mr. Mwangangi's Amended Complaint, [Filing No. 38], asserts numerous claims against

  Defendants. However, the Amended Complaint is not organized into numbered counts and does

  not specify the particular Defendant or Defendants against whom each claim is asserted. [S ee

  Filing No. 38.] Instead, the Amended Complaint outlines the relevant facts and then contains a

  section titled "Legal Claims" which reads in its entirety as follows:

         185. Defendants' acts and omissions constitute unreasonable searches and seizures
              in violation of the Fourth Amendment of the U.S. Constitution.



                                                   2
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 3 of 30 PageID #: 3502




         186. The [City of] Lebanon's and/or Boone County's[ 1] policies, procedures,
              directives and protocols (both formal and informal), discussed herein violate
              the Fourth Amendment and have resulted in damage to Plaintiff and a whole
              class of similarly situated citizens. The aforementioned Constitutional
              violations and related injuries to Plaintiff and individual's (sic) similarly
              situated, will continue unless appropriate Court Orders are issued to stop the
              Defendants' unconstitutional policies and procedures.

         187. The acts and omissions of the Defendants identified herein constitute f alse
              arrest, false imprisonment, battery and negligence under Indiana law.

         188. Plaintiff has suffered damages as a result of the above civil torts and
              violations of the United States Constitution.

  [Filing No. 38 at 30.]

         As relevant here, Mr. Mwangangi alleged that "Defendants unreasonably seized and/or

  searched Mr. Mwangangi's blood and personal property." [Filing No. 38 at 10.] He alleged that,

  after he was arrested, "[t]he Defendant police officers searched [his] Vehicle, inventorying th e

  items within." [Filing No. 38 at 24.] The Amended Complaint says nothing else about the

  search of the vehicle. However, Mr. Mwangangi alleges that his cell phone, computer tablet, and

  "other property" were unreasonably seized, retained for an unreasonably long time, and damaged

  as a result of Defendants' negligence. [Filing No. 38 at 26-27.]

         Mr. Mwangangi subsequently filed a Motion for Leave to Amend Paragraph 185 of the

  Amended Complaint to Include Claims for Excessive Force and Failures to Intervene ("Mo tio n

  to Amend"). [Filing No. 49.] In that motion, Mr. Mwangangi requested permission to amend

  Paragraph 185 to read: "Defendants' acts and omissions constitute unreasonable searches and

  seizures, excessive force and failures to intervene in violation of the U.S. Constitution." [Filin g

  No. 49 at 6.] Magistrate Judge Dinsmore denied the Motion to Amend as unnecessary,



  1 Defendants Boone County, Indiana and Westley Garst were named in the Amended Complaint
  but later dismissed from this action with prejudice upon their and Mr. Mwangangi's joint motion.
  [Filing No. 98.]
                                                   3
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 4 of 30 PageID #: 3503




  concluding that complaints need not specifically set out legal theories, and no harm would result

  to Defendants if Mr. Mwangangi pursued excessive force and failure to intervene theories based

  on the facts already pled, because discovery was ongoing and neither the statements of claims

  and defenses nor dispositive motions were yet due. [Filing No. 55 at 1-2.]

         Thereafter, as directed by the Case Management Plan, [Filing No. 26 at 6], Mr.

  Mwangangi submitted his Statement of Claims, [Filing No. 73], in advance of summary

  judgment. In relevant part, the Statement of Claims states as follows:

         b. This lawsuit seeks redress against the Defendant Officers for violation of
         Plaintiff's civil rights based upon their individual and collective actions/inactions
         representing Unreasonable Search and Seizure, Excessive Force and Failure to
         Intervene. Lt. Phelps also bears civil rights liability under a separate legal theory
         as a supervisor, for approving, assisting, condoning and/or purposely ignoring the
         violation of Plaintiff's civil rights.
                                                  ***
         d. This lawsuit seeks redress against the Defendant City of Lebanon, Indiana
         because of its policies, practices, protocols and customs (both formal and
         informal) relating to the use of Vehicle Inventories as a pretext to perform
         unconstitutional investigatory searches of vehicles without obtaining a warrant.
         Whether it is the actual policies, including but not limited to Standard Operating
         Guideline 31 (Exhibit 49 to Lt. Phelp[s]'s Deposition), or the manner in which
         those policies are customarily applied by the Lebanon Police, the policies and
         customs lend themselves to unconstitutional pretext searches, masquerading as a
         Vehicle Inventory. These unconstitutional Lebanon Police Department customs,
         specifically employed in this case, resulted in violations of Plaintiff’s civil rights.
         Moreover, without redress sought in this case (whether by Court Order, Judgment,
         damages and/or punitive damages) civil rights violations, of the sort suffered by
         plaintiff, will continue to harm citizens living in the Lebanon Indiana area and
         those visiting that area. In this case, the Defendant Officers involved in the
         unreasonable search of Plaintiff's vehicle were Lt. Phelps, Officer Nielsen, Officer
         Root and Officer Hendrix. While Dep. Garst was present for the search and
         provided some passing assistance, his liability relative to the search does not stem
         from participating in the unconstitutional vehicle search, but through his failure to
         intervene.

         e. This lawsuit seeks redress for civil rights violations relating to the unreasonable
         search and seizure of plaintiff's personal property, including some damage to that
         property. The property at issue is Plaintiff's computer tablet, his cell phone and his
         Vehicle (which was damaged).



                                                   4
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 5 of 30 PageID #: 3504




  [Filing No. 73 at 5-7.]

         Mr. Mwangangi subsequently filed his Motion for Partial Summary Judgment. [Filing

  No. 74.] In the motion, Mr. Mwangangi listed the claims and issues upon which he sought

  summary judgment. [Filing No. 74 at 2-4.] At the end of that list, Mr. Mwangangi included th e

  following:

         4. Finally, it is noted that the outcome of the above Requests for Partial Summary
         Judgment, the evidence/arguments presented in support of this Motion and the
         evidence/arguments presented by parties opposing this Motion will likely also
         resolve other claims Plaintiff has raised in this case. Claims resolved or impacted
         by the Court's review of evidence and/or ruling on the above matters include:
                                                 ***
                 e. Plaintiffs' claims against Lt. Phelps, Officer Nielsen, Officer Root,
                 Officer Hendrix and Dep. Garst relative to the warrantless search of
                 Plaintiff's Vehicle, which plaintiff maintains was identified as an
                 Inventory as a pretext to justify a warrantless search. (The claim against
                 Dep. Garst as to this unreasonable search issue relates to failure to
                 intervene).

  [Filing No. 74 at 4-5.]

         In the "Statement of Material Facts Not in Dispute" in his opening brief, Mr. Mwangangi

  asserted: "After/as Officer Noland took Mr. Mr. Mwangangi away to jail, his Vehicle was

  searched by Officers Root, Nielsen, Hendrix and Phelps, without obtaining a warrant. Deputy

  Garst did not intervene. Defendants contend this search was an inventory of the Vehicle's

  contents." [Filing No. 77 at 18 (footnotes omitted).]

         Officer Root filed a response to Mr. Mwangangi's Motion for Partial Summary Judgment,

  in which he asserted in his "Material Facts Not in Dispute" that "[a]fter Plaintiff was taken to

  [Officer] Noland's vehicle for transport to jail, [Officer] Root assisted the other officers on the

  scene in performing an inventory search of the Subject Vehicle." [Filing No. 79 at 5 (citatio n s

  omitted).] The response did not otherwise address the search of Mr. Mwangangi's vehicle. [S ee

  Filing No. 79.] Officer Root also filed a separate Cross-Motion for Summary Judgment, in


                                                  5
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 6 of 30 PageID #: 3505




  which he sought judgment on all of the claims asserted against him. [Filing No. 82.] In his brief

  in support of the cross-motion, he included an identical assertion that "[a]fter Plaintiff was tak en

  to [Officer] Noland's vehicle for transport to jail, [Officer] Root assisted the other officers on th e

  scene in performing an inventory search of the Subject Vehicle." [Filing No. 83 at 5 (citatio n s

  omitted).] The brief in support of the cross-motion did not otherwise address the vehicle search .

  [See Filing No. 83.]

         The City Defendants filed their own Cross-Motion for Summary Judgment, seeking

  summary judgment on all claims against the City Defendants. [See Filing No. 86.] In their

  "Undisputed Material Facts," the City Defendants asserted that, after Mr. Mwangangi was

  arrested, "[a]n inventory of the vehicle took place," and then "[t]he vehicle was towed by the

  wrecker service." [Filing No. 87 at 9 (citations omitted).] The City Defendants argued in

  relevant part that Mr. Mwangangi had not come forward with evidence to sustain any claim

  under Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978), against the City regarding its alleged

  policy of performing unconstitutional vehicle searches under the guise of valid inventory

  searches and therefore summary judgment on that claim was warranted. [Filing No. 87 at 30-

  31.] The City's brief did not address any potential claims against individual officers relatin g to

  the vehicle search. [See Filing No. 87.]

         In his consolidated response to Defendants' summary judgment motions and reply in

  support of his own motion, Mr. Mwangangi disputed Defendants' contention that an inventory

  search of the vehicle took place. [Filing No. 91 at 14.] He argued that the search was never

  intended to create an inventory of the vehicle's contents, vastly exceeded the scope of an

  inventory search, was used as a pretext to search for evidence without a warrant, and f ailed to

  comply with the City's guidelines for conducting an inventory search. [Filing No. 91 at 14.] He



                                                    6
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 7 of 30 PageID #: 3506




  asserted that "[t]he city inventory policy both as written and in how it was commonly executed

  by supervising officers in the field, made civil rights violations like the one suffered by Plaintif f

  highly predictable, if not inevitable." [Filing No. 91 at 14.] Mr. Mwangangi argued that there

  were questions of fact that precluded summary judgment on the Monell claim again st th e City

  concerning inventory searches. [Filing No. 91 at 31-33.] Mr. Mwangangi did not specifically

  address any potential claims against individual officers concerning the inventory search. [S ee

  Filing No. 91.]

         In their reply brief, the City Defendants asserted that "Plaintiff is free to disagree, but the

  undisputed material facts demonstrate . . . that a vehicle inventory took place." [Filing No. 9 9 at

  2.] Regarding the Monell claim, the City Defendants argued that Mr. Mwangangi did not

  identify any express policy, widespread practice or custom, or final policymaker who allegedly

  caused a constitutional deprivation, nor did he come forward with evidence of any express policy

  or any series of constitutional violations relating to inventory searches. [Filing No. 99 at 14.]

         In his surreply, Mr. Mwangangi argues that he "has long identified Lebanon's written

  inventory policy," which as written and as applied "all but guaranteed such constitutional

  violations" because it provides almost no limit to the discretion of the officers in the f ield and

  "specifically allows activity the Indiana Supreme Court has identified as 'indicia of pretext which

  raise a question about whether it was conducted in good faith.'" [Filing No. 103 at 3 (quoting

  Fair v. State, 627 N.E.2d 427, 436 (Ind. 1993)).]

         In the recitation of the facts in the Summary Judgment Order, the Court noted that, after

  Mr. Mwangangi was arrested, "[t]he remaining officers at the scene completed an inventory

  search of Mr. Mwangangi's Crown Victoria and had the vehicle towed." [Filing No. 107 at 1 9




                                                    7
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 8 of 30 PageID #: 3507




  (citations omitted).] In the "Procedural History" section, the Court attempted to define the

  claims raised by Mr. Mwangangi, writing:

         The Amended Complaint is not a model of clarity, lacking numbered counts
         asserted against clearly identified defendants. However, reading the Amended
         Complaint together with Mr. Mwangangi's Statement of Claims and Motion for
         Partial Summary Judgment, he appears to assert the following claims, which can
         be organized into three categories. First, Mr. Mwangangi asserts numerous
         Fourth Amendment claims under 42 U.S.C. § 1983 against [Officers Nielsen,
         Noland, Hendrix, and Root and Sergeant Phelps, (collectively, "the Individual
         Defendants")], claiming that: (a) no reasonable suspicion existed to seize Mr.
         Mwangangi at the Lebanon Speedway at the time Officer Nielsen initiated her
         red-and-blue lights; (b) even if there were a reasonable suspicion, certain aspects
         of the seizure, including ordering Mr. Mwangangi out of his car, surrounding Mr.
         Mwangangi with numerous police vehicles, the pat downs, and the use of
         handcuffs rendered the seizure unreasonable; (c) no probable cause existed to
         arrest Mr. Mwangangi; (d) the officers used excessive force; and (e) certain
         officers failed to intervene to prevent Mr. Mwangangi's constitutional rights from
         being violated. Second, Mr. Mwangangi asserts claims against the City under
         Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978), relating to its policies
         concerning handcuffing and vehicle inventory searches. Third, Mr. Mwangangi
         asserts state-law tort claims of false arrest, false imprisonment, battery,
         negligence in relation to the handling of his personal property, and negligent
         training and supervision against the City Defendants.

  [Filing No. 107 at 20-21 (internal citations omitted).]

         The Court did not discern any individual claims against the Individual Defendants

  concerning the inventory search of the vehicle, and therefore did not address those claims in the

  Summary Judgment Order. [See generally Filing No. 107.] The Court granted summary

  judgment in favor of the City on Mr. Mwangangi's Monell claim relating to inventory searches,

  concluding that "Mr. Mwangangi has not specified how the City itself violated the Fourth

  Amendment with respect to its policy or practices regarding inventory searches," and noting th at

  "[f]rom Mr. Mwangangi's meager briefing, the Court cannot discern exactly what practice,

  beyond a generalized 'inventory search,' is the subject of Mr. Mwangangi's complaint." [Filin g

  No. 107 at 72.]



                                                   8
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 9 of 30 PageID #: 3508




         Regarding Mr. Mwangangi's other claims, the Court granted summary judgment in favor

  of Mr. Mwangangi on the following issues: (1) Officer Root's liability for the first pat-down,

  which constituted an unreasonable search; (2) Officer Root's, Officer Noland's, and Officer

  Nielsen's liability for handcuffing Mr. Mwangangi, which was unreasonable and converted th e

  initial stop into an arrest without probable cause; (3) Officer Noland's liability for the second pat-

  down without probable cause or reasonable suspicion; and (4) Officer Root's, Officer Noland's,

  Officer Nielsen's, and Sergeant Phelps' liability for arresting Mr. Mwangangi without prob able

  cause. [Filing No. 107 at 79-80.] In granting summary judgment on each of these issues, the

  Court concluded that the Individual Defendants are not entitled to qualified immunity for patting

  down, handcuffing, or arresting Mr. Mwangangi. [Filing No. 107 at 61.]

         In addition, as relevant here, the Court granted summary judgment in favor of the City

  Defendants on Mr. Mwangangi's claim for negligence in the handling of his personal property.

  [Filing No. 107 at 77-78.] Specifically, the Court concluded that the City Defendants were

  immune from liability on that claim under the law enforcement provision of the Indiana Tort

  Claims Act ("ITCA"), Ind. Code § 34-13-3-3(8)(A), and, in any event, Mr. Mwangangi h ad not

  identified any evidence supporting the claim. [Filing No. 107 at 77-78.] The Court also granted

  summary judgment in favor of the City Defendants as to the claim for negligent training and

  supervision, concluding that the claim was barred by the discretionary function immunity

  provision of the ITCA, Ind. Code § 34-13-3-3(7). [Filing No. 107 at 78-79.]

         After the Summary Judgment Order was issued, Mr. Mwangangi filed his Motion to

  Reconsider pursuant to Federal Rule of Civil Procedure 59. [Filing No. 108.] Officer Root th en

  filed a Notice of Appeal, appealing the Summary Judgment Order to the extent that it denied him

  qualified immunity and determined that probable cause did not exist to arrest Mr. Mwangangi.



                                                    9
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 10 of 30 PageID #: 3509




   [Filing No. 110.] The City Officers filed their own Notice Appeal, also appealing the Summary

   Judgment Order to the extent that it denied them qualified immunity and concluded that there

   was no probable cause to arrest Mr. Mwangangi. [Filing No. 112.] 2 Mr. Mwangangi then f iled

   his Motion to Certify. [Filing No. 119.] Officer Root then filed his Motion to Stay, which th e

   City Defendants joined, [Filing No. 125], requesting that "all proceedings in the District Court be

   stayed pending completion of the appeal with the exception of Plaintiff's [Motion to Certif y ]."

   [Filing No. 120.] The Second Motion to Stay, filed by the City Defendants, asks the Court to

   rule on the Motion to Reconsider and Motion to Certify, then stay all pretrial and trial dead lin es

   and vacate the final pretrial conference currently scheduled for May 13, 2021 and the trial

   currently scheduled for June 7, 2021. [Filing No. 131 at 8.] The Motion to Reconsider, Motion

   to Certify, Motion to Stay, and Second Motion to Stay are now ripe for the Court's decision, and

   each will be addressed in turn.

                                                II.
                                       MOTION TO RECONSIDER

          A. Standard of Review

          Relief under Rule 59(e) 3 is an "extraordinary remed[y] reserved for the exceptional case."

   Childress v. Walker, 787 F.3d 433, 442 (7th Cir. 2015) (quoting Foster v. DeLuca, 545 F.3d 582,

   584 (7th Cir. 2008)). "To prevail on a motion for reconsideration under Rule 59, the movant

   must present either newly discovered evidence or establish a manifest error of law or fact." Oto

   v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (citation omitted). "A 'manifest erro r'


   2The Court of Appeals consolidated the two appeals for briefing and disposition. [See Filing
   No. 2 in Seventh Circuit Case No. 21-1576.]
   3Defendants assert that "it is unclear what Federal Rule of Civil Procedure the Plaintiff is
   moving under," [Filing No. 122 at 1], although Mr. Mwangangi explicitly states in the Motion to
   Reconsider that he is proceeding under Rule 59, [Filing No. 108 at 1]. Accordingly, the Co u rt
   will apply the Rule 59 standards.
                                                   10
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 11 of 30 PageID #: 3510




   is not demonstrated by the disappointment of the losing party. It is the 'wholesale disregard,

   misapplication, or failure to recognize controlling precedent.'" Id. (citation omitted). A Rule

   59(e) motion "does not provide a vehicle for a party to undo its own procedural f ailu res, an d it

   certainly does not allow a party to introduce new evidence or advance arguments that could and

   should have been presented to the district court prior to the judgment." United States v. Resnick,

   594 F.3d 562, 568 (7th Cir. 2010) (quoting Bordelon v. Chicago Sch. Reform Bd. of Trustees,

   233 F.3d 524, 529 (7th Cir. 2000)). Nor may a party use Rule 59(e) to "rehash previously

   rejected arguments." Vesely v. Armslist LLC, 762 F.3d 661, 666 (7th Cir. 2014) (citing Oto, 2 2 4

   F.3d at 606) (internal quotation omitted).

          B. Discussion

          Mr. Mwangangi asserts that the Court made two errors in its Summary Judgment Order:

   (1) failing to recognize that the individual capacity § 1983 claims against Officers Nielsen, Root,

   and Hendrix and Sergeant Phelps (collectively, "the Defendant Officers") concerning their

   allegedly unlawful search of the vehicle remain to be resolved at trial; and (2) granting summary

   judgment in favor of the City on the Monell claim concerning the allegedly unlawful inventory

   search policy. [Filing No. 108 at 1-2.] The Court will address each of these issues in turn.

              1. Individual § 1983 Claims Against the Defendant Officers

          Regarding the individual claims, Mr. Mwangangi contends that "[t]hroughout this

   litigation, and without regard to the validity of the arrest, [he] has rejected Defendants'

   contention that the vehicle search, conducted at the scene of the arrest, was a valid vehicle

   inventory or ever intended to be an inventory." [Filing No. 108 at 2.] He points out that the

   individual unlawful search claims were not addressed in the Summary Judgment Order because

   neither he nor any Defendants sought summary judgment on these claims, and accordingly he



                                                   11
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 12 of 30 PageID #: 3511




   "asks the Court to confirm [the] procedural reality" that "[t]hese claims remain part of this case."

   [Filing No. 108 at 4.] Specifically, Mr. Mwangangi asserts that these claims were preserved in

   his Statement of Claims, which states that the alleged inventory search was a "pretext to perform

   unconstitutional investigatory searches of vehicles without obtaining a warrant" and specifies

   that "the Defendant Officers involved in the unreasonable search of Plaintiff's vehicle were

   [Sergeant] Phelps, Officer Nielsen, Officer Root and Officer Hendrix." [Filing No. 108 at 4

   (quoting Filing No. 73 at 6).] He also argues that the claims were referenced in his Motion f or

   Partial Summary Judgment, in which he stated that the issues remaining for determination that

   might be impacted by the Court's ruling included the claims against the Defendant Officers

   "relative to the warrantless search of Plaintiff's Vehicle, which plaintiff maintains was identified

   as an Inventory as a pretext to justify a warrantless search." [Filing No. 108 at 4 (quoting Filin g

   No. 74 at 5).] Mr. Mwangangi further argues that the Court's factual conclusion that Defendants

   conducted an inventory search of his vehicle is erroneous, disregards Defendants' burden of

   proof on that issue, does not interpret the facts in the light most favorable to the nonmoving

   party, ignores disputes of material fact, and accepts Defendants' conclusory assertions as

   controlling. [Filing No. 108 at 5-14.] He outlines specific evidence that he believes shows that a

   dispute of material fact exists as to whether the search of his vehicle was a permissible inventory

   search. [Filing No. 108 at 6-13.] Accordingly, Mr. Mwangangi argues, "as a matter of law, it is

   inappropriate, at this stage of the litigation, for the Court to hold/find that an inventory took place

   or that the search fell under the protection of an Inventory exception" to the warrant requirement.

   [Filing No. 108 at 14.] Mr. Mwangangi argues that the individual unlawful search claims were

   not rendered moot by the Summary Judgment Order because, even though he can recover search-

   related damages on his false arrest claim, a jury might value damages differently if he can also



                                                     12
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 13 of 30 PageID #: 3512




   demonstrate that the search was independently unlawful. [Filing No. 108 at 3.] Mr. Mwangan gi

   also argues that the independent search claim may be relevant to the issue of punitive damages.

   [Filing No. 108 at 3-4.]

          In response, Defendants4 assert that motions for reconsideration may only be granted to

   correct manifest errors of law or fact, consider newly discovered evidence, or address

   intervening changes in controlling law, and none of these circumstances are present here. [Filing

   No. 122 at 4-5; Filing No. 122 at 8.] They argue that the Court correctly identified all of the

   claims at issue in this lawsuit by considering Mr. Mwangangi's Amended Complaint, Statement

   of Claims, and summary judgment briefing, and Mr. Mwangangi's "lack of clarity in assigning

   and labeling claims to individual defendants does not qualify as a basis to add those claims af ter

   cross motions for summary judgment have been ruled upon." [Filing No. 122 at 5-6 (citing

   Filing No. 107 at 20-21).] According to Defendants, Mr. Mwangangi's summary judgment

   response brief contains no arguments regarding the individual capacity vehicle search claims

   outside of the limited discussion of the Monell inventory claim. [Filing No. 122 at 6.] They

   assert that the Amended Complaint does not reference any improper vehicle search by the

   Defendant Officers, and his current characterization of the search as an improper inventory is

   belied by his allegation in the Amended Complaint, which states that "[t]he Defendant police

   officers searched the Vehicle, inventorying the items within." [Filing No. 122 at 6-7 (quoting

   Filing No. 38 at 24).] Defendants argue that "[t]o the extent that Plaintiff wishes to reex amine

   whether there was an inventory search or imply that this Court was incorrect by calling it an

   'Inventory,' he is bound by his own judicial admission regarding [the] same." [Filing No. 12 2 at

   7.] They contend that the individual claims were not included in the Statement of Claims or the


   4The City Defendants responded to Mr. Mwangangi's motion, [Filing No. 122], and Officer
   Root joined the City Defendants' Response, [Filing No. 124].
                                                   13
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 14 of 30 PageID #: 3513




   summary judgment briefing, but "[e]ven assuming the Plaintiff addressed the Fourth Amendment

   individual capacity vehicle search claims in his response to summary judgment, it was too late in

   the day to bring them up" because a party cannot amend his complaint by raising argu ments in

   his brief in opposition to a motion for summary judgment. [Filing No. 122 at 6-7.]

          In reply, Mr. Mwangangi acknowledges that he has not identified a new fact or change in

   the law, but maintains that "the record, arguments, caselaw, summary judgment standards and

   procedural realities of the case, as previously/originally presented, contradict the vehicle search

   discussion in the [Summary Judgment] Order," and "justice and the application of law require

   [that] the Court correct that error." [Filing No. 123 at 2.] He asserts the individual search claims

   are not new and that Defendants' "argument misses the legal reality that, here, the individual

   Fourth Amendment violations of the Individual Defendants function as a prerequisite for the

   Monell Inventory Claims." [Filing No. 123 at 2-3 (emphasis in original).] Accordingly, he

   argues, it is "inconceivable" that there would be a Monell claim related to the vehicle search

   without separate individual claims against the officers who conducted the search. [Filing No.

   123 at 3.] Mr. Mwangangi reiterates that he highlighted these individual claims in his Statemen t

   of Claims, his Motion for Partial Summary Judgment, and his summary judgment briefing.

   [Filing No. 123 at 3-4.] He argues that Defendants chose not to address those claims in their

   summary judgment briefing, did not include any facts related to the alleged inventory search, and

   failed to meet their burden to show that the search satisfied the inventory exception to the

   warrant requirement. [Filing No. 123 at 4-5.] Because questions of fact precluded the Court

   from deciding whether the search of the vehicle was a valid inventory search, Mr. Mwan gangi

   argues, the Court should clarify that the individual search claims were not resolved by the

   Summary Judgment Order and remain to be addressed at trial. [Filing No. 123 at 5.] In a



                                                   14
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 15 of 30 PageID #: 3514




   footnote, Mr. Mwangangi asserts that his allegation in the Amended Complaint that Defendants

   searched his vehicle and inventoried the items inside is not binding because, "[a]s discovery

   began to reveal additional Fourth Amendment claims, Plaintiff, in an abundance of caution,

   initially tried to amend the Complaint to reflect additional Fourth Amendment violations

   clarified and uncovered during the discovery process," but the Court denied the Motion to

   Amend and in doing so "made it clear that such updated amendments to the Complaint to include

   newly revealed Fourth Amendment claims were not required or appropriate." [Filing No. 123 at

   5 n.1 (citing Filing No. 55).] Mr. Mwangangi states that he "relied on the Court's direction an d

   specifically identified the Vehicle Search claims revealed during discovery and discussed in

   depositions in both the Statement of Claims and the Motion for Partial Summary Judgment."

   [Filing No. 123 at 5 n.1 (citations omitted).]

          Mr. Mwangangi essentially argues that the Court erred in failing to recognize his

   individual unlawful search claims against the Defendant Officers. This can only be true,

   however, if Mr. Mwangangi asserted those claims in his Amended Complaint and preserved

   them throughout the remainder of this litigation. Turning first to the Amended Complaint, the

   only reference Mr. Mwangangi made to a search of the vehicle is the factual allegation that "[t]he

   Defendant police officers searched the Vehicle, inventorying the items within." [Filing No. 38 at

   24.] No other factual allegations were made regarding the search or inventory of the vehicle,

   such as that it was pretextual, that no actual inventory of the items found within the vehicle was

   created or documented, that the officers did not comply with the City's inventory policy, or

   whether the City even has a policy concerning inventory searches. Indeed, the single allegation

   implies that Defendants conducted a valid inventory search. It is true that the Amended

   Complaint frequently mentions unconstitutional searches or seizures, but these references do not



                                                    15
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 16 of 30 PageID #: 3515




   specifically relate to a search of a vehicle and could reasonably be interpreted as addressing an y

   one of many events that Mr. Mwangangi alleges violated the Fourth Amendment, including the

   initial traffic stop, the pat-downs, the drawing of his blood, or the seizure of his personal

   property.

           Mr. Mwangangi's reliance on Magistrate Judge Dinsmore's denial of the Motion to

   Amend misses the mark. Mr. Mwangangi did not attempt to amend the Amended Complaint to

   include specific claims directed at the Defendant Officers concerning a search of the vehicle. He

   attempted to add the words "excessive force and failures to intervene" to one p aragraph of th e

   Amended Complaint, which Magistrate Judge Dinsmore correctly determined was unnecessary

   given that the Amended Complaint already contained the factual allegations underlying Mr.

   Mwangangi's excessive force and failure to intervene theories.           [Filing No. 55 at 1-2.]

   Magistrate Judge Dinsmore referenced caselaw establishing that "[e]ven where a plaintiff

   initially asserts particular theories of recovery, unless the change unfairly harms the defendant

   [he] is allowed to switch course and pursue other avenues of relief as litigation progresses."

   [Filing No. 55 at 2 (quoting Beaton v. SpeedyPC Software, 907 F.3d 1018, 1023 (7th Cir.

   2018)).] It was true at that time—before liability discovery closed, statements of claims and

   defenses were filed, or dispositive motions were due—that the addition of the excessive f orce

   and failure to intervene theories was not harmful to Defendants. [See Filing No. 55 at 2.] Bu t

   that is no longer true at this late stage in the litigation.

           Looking past the lack of clarity provided in the Amended Complaint, Mr. Mwangangi's

   failure to include individual claims against the Defendant Officers in his Statement of Claims is

   fatal to those claims. "Federal courts possess certain 'inherent powers,' not conferred by rule or

   statute, 'to manage their own affairs so as to achieve the orderly and expeditious disposition o f



                                                       16
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 17 of 30 PageID #: 3516




   cases.'" Jackson v. Regions Bank ("Jackson II"), 838 F. App'x 195, 198 (7th Cir. 2021) (quoting

   Goodyear Tire & Rubber Co. v. Haeger, ––– U.S. ––––, 137 S. Ct. 1178, 1186 (2017)). "District

   courts often exercise this authority by ordering parties to submit a specific list of claims and

   theories (superseding all prior assertions) to clarify the issues as trial approaches." Jackso n II,

   838 F. App'x at 198 (affirming district court's finding that a plaintiff had abandoned a claim b y

   failing to include it in the Statement of Claims).

          It is true that Mr. Mwangangi stated in his Statement of Claims that "[i]n this case, the

   Defendant Officers involved in the unreasonable search of Plaintiff's vehicle were [Sergeant]

   Phelps, Officer Nielsen, Officer Root and Officer Hendrix." [Filing No. 73 at 6.] But that

   factual assertion does not sufficiently convey that Mr. Mwangangi intended to assert individual

   claims against each of those officers, especially given the context in which that assertion was

   made. The first sentence of the paragraph states: "This lawsuit seeks redress against the

   Defendant City of Lebanon, Indiana because of its policies, practices, protocols and customs

   (both formal and informal) relating to the use of Vehicle Inventories as a pretext to perform

   unconstitutional investigatory searches of vehicles without obtaining a warrant." [Filing No. 7 3

   at 6 (emphasis added).] As to other claims in the Statement of Claims, Mr. Mwangangi uses

   similar language to make clear that he is in fact asserting claims against the Defendant Officers.

   [See Filing No. 73 at 7 ("This lawsuit seeks redress against the Defendant Officers, the City of

   Lebanon, Indiana, and Boone County Indiana, relating to state law claims . . . .").] No such

   language was used in reference to potential unlawful search claims against the Defendant

   Officers. Accordingly, while Mr. Mwangangi clearly asserted a claim against the City relating to

   the vehicle search, and clearly asserted other claims against the Defendant Officers, he did n ot

   clearly state claims against the Defendant Officers related to the search of his vehicle. In o th er



                                                    17
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 18 of 30 PageID #: 3517




   words, his allegation that the Defendant Officers were involved in the search of his vehicle

   provides details as to the basis of the Monell claim against the City, but does not, when read in

   context, allege additional separate claims against each of the officers.

          "This Court has consistently held that failure to assert a claim in a Statement of Claims

   results in abandonment of that claim." Jackson v. Regions Bank ("Jackson I"), 2020 WL

   4430588, at *4 (S.D. Ind. July 31, 2020), aff'd, 838 F. App'x 195 (7th Cir. 2021) (collecting

   cases). This Court has also observed that:

          [T]he Statement of Claims requirement serve[s] several important purposes,
          including clarifying and focusing the issues for summary judgment and f or trial,
          avoiding wasted time and resources on issues that will not be pursued, ensuring
          that the claims that are going forward can be addressed and disposed of in the
          most efficient manner possible, and aiding parties in developing their litigation
          strategies and preparing for trial. In order to carry out these purposes and give
          meaning to the Statement of Claims requirement, the Court must enforce it.

   Id. (internal citations omitted).

          Mr. Mwangangi did not assert individual claims related to the search of the vehicle

   against the Defendant Officers in his Statement of Claims.                 His argument that it is

   "inconceivable" that he would assert a Monell claim against the City concerning the vehicle

   search without asserting individual claims against the Defendant Officers relating to the search is

   neither helpful nor dispositive. It is true that establishing an underlying constitutional vio latio n

   is generally required to prove a Monell claim. See, e.g., Sallenger v. City of Springfield, Ill., 63 0

   F.3d 499, 504 (7th Cir. 2010) ("[A] municipality cannot be liable under Monell when there is no

   underlying constitutional violation by a municipal employee."). But it does not follow that every

   plaintiff asserting a Monell claim is automatically and simultaneously asserting claims against

   the individual municipal employees who participated in the alleged constitutional violation.

   Many plaintiffs may elect to do so, and it may make logical sense for them to do so, but neither



                                                    18
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 19 of 30 PageID #: 3518




   of those realities demonstrate that Mr. Mwangangi did in fact assert individual capacity claims,

   and neither of those realities justify the Court inferring individual claims where the Plaintif f d id

   not specifically assert them. See, e.g., Amgen Inc. v. Harris, 577 U.S. 308, 311 (2016)

   (recognizing that plaintiffs are "masters of their complaint"); Pilcher v. Swalec, 540 F. Supp.

   1373, 1374 (N.D. Ill. 1982) ("It is of course a plaintiff's sole decision as to how he will shape his

   lawsuit."). The Case Management Plan required "the party with the burden of proof [to ] f ile a

   statement of the claims or defenses it intends to prove at trial, stating specifically the legal

   theories upon which the claims or defenses are based," [Filing No. 26 at 6 (emphasis add ed )],

   and Mr. Mwangangi failed to specifically state his individual claims against the Defendant

   Officers, regardless of his belief that those claims were implied by or related to the Monell claim

   against the City. See Jackson I, 2020 WL 4430588, at *4 ("The Court rejects the argument that a

   claim concerning [an alternative theory of liability] was 'inherently included' in the Statemen t o f

   Claims [listing another specific legal theory based on the same statute], but even if the Court

   were to accept that premise, a claim that is 'inherently included' is not 'specifically' stated, an d

   therefore does not meet the requirements established by the [Case Management Plan].").

          The Court acknowledges that Mr. Mwangangi listed the individual search claims in the

   list of remaining claims contained in his Motion for Partial Summary Judgment, [Filing No. 74 at

   5]. As a result, it would have been helpful if Defendants had addressed this issue in their

   summary judgment briefing, and it would have been in the interest of clarity for the Court to

   have addressed this issue in the Summary Judgment Order. It also would have been more

   accurate for the Court to specify in its recitation of the facts that Mr. Mwangangi disputes

   whether the search of the vehicle was a valid inventory search. [See Filing No. 77 at 18 (Mr.

   Mwangangi stating that "Defendants contend this search was an inventory of the Vehicle's



                                                    19
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 20 of 30 PageID #: 3519




   contents." (emphasis added)).] These omissions, however, do not change the result. Any

   potential claims against the Defendant Officers concerning the search of the vehicle—to the

   extent they ever existed—were abandoned when Mr. Mwangangi filed his Statement of Claims.

   See Jackson I, 2020 WL 4430588, at *5 ("The contents of the Motion for Partial Summary

   Judgment are immaterial to the abandonment issue, because the claim was abandoned before th e

   motion was filed, and the abandonment was not a consequence of the way the issues were

   framed or briefed in the motion.") (emphasis in original). And, as discussed further below, the

   Monell claim against the City was correctly disposed of on grounds not related to the factual

   issue of whether a valid inventory search took place.

          For all of these reasons, Mr. Mwangangi's Motion to Reconsider is GRANTED IN

   PART for the very limited purpose of clarifying that the factual issue of whether the vehicle

   search was a valid inventory search is disputed, and the Court has made no factual finding as to

   that issue. However, the Court concludes that no claims against the Defendant Officers related

   to the search of the vehicle remain pending for resolution at trial, and to the extent Mr.

   Mwangangi seeks confirmation that those claims remain, his Motion to Reconsider is DENIED.

              2. Monell Claim Relating to Inventory Searches

          Mr. Mwangangi argues that the Court's grant of summary judgment in favor of the City

   on the Monell claim relating to inventory searches "misses important evidence presented in the

   record as well as arguments presented in Plaintiff's summary judgment briefing." [Filing No.

   108 at 14.] He asserts that his briefing contained documented evidence that the City's inventory

   search policy, either as written or as applied, is constitutionally deficient and the Court erred in

   concluding that he had not properly developed his arguments as to this issue. [Filing No. 10 8 at

   14-18.] Mr. Mwangangi also argues that the City's inventory policy allows activity that the



                                                   20
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 21 of 30 PageID #: 3520




   Indiana Supreme Court has identified as indicia of pretext. [Filing No. 108 at 15-18 (citing Fair,

   627 N.E.2d at 436).]

          In response, Defendants assert that Mr. Mwangangi's "request for the Court to reconsider

   the Monell inventory claim is nothing more than a re-hashing of the same losing argument he

   made at the summary judgment stage," which is not a ground for reconsideration. [Filing No.

   122 at 9.] They assert that the Court was correct in concluding that Mr. Mwangangi waived this

   issue by failing to adequately develop his argument and come forward with evidence as

   necessary to meet his burden to survive summary judgment. [Filing No. 122 at 9-10.]

          In reply, Mr. Mwangangi argues that the caselaw and evidence he presented in support of

   his Monell claims "was never actually considered by the Court," and the Court's conclusion that

   the issue had been waived is erroneous. [Filing No. 123 at 5-6.] He maintains that he presented

   sufficient evidence to demonstrate that factual disputes exist as to whether the City's inven to ry

   search policy, as written or as applied, is constitutionally deficient and leads to vehicle searches

   that violate the Fourth Amendment. [Filing No. 123 at 7.] He asks the Court to reverse its ruling

   on this issue. [Filing No. 123 at 7-8.]

          Mr. Mwangangi has not identified any manifest error of fact or law in the Court's

   conclusion that he waived his Monell claim by failing to adequately develop his argument

   concerning what specifically is unconstitutional about the City's handling of inventory searches.

   Because the City Defendants sought summary judgment on this claim, Mr. Mwangangi was

   required to address this claim in his response and demonstrate that summary judgment was not

   appropriate. The section in his response brief concerning this issue is approximately two pages

   in length and addresses both the Monell claim related to inventory searches and his separate

   Monell claim related to the use of handcuffs. [Filing No. 91 at 31-33.] In that section, Mr.



                                                   21
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 22 of 30 PageID #: 3521




   Mwangangi makes several conclusory assertions, including that: (1) "the policies associated with

   Vehicle searches both as written and as practiced lead to violations of Plaintiff's civil rights in

   the form of an unreasonable search"; (2) "the record establishes actual or constructive notice that

   obvious omissions in [the City's] training and supervision program caused Defendants to violate

   Plaintiff's constitutional rights"; (3) "the written policies for vehicle searches and related

   training/supervision in vehicle searches (common in many interactions with the public) was so

   flawed or constitutionally problematic that it was almost guaranteed to result in civil rights

   abuses"; and (4) "[q]uestions of fact preclude Summary Judgment as to these issues." [Filing

   No. 91 at 31-32.] Mr. Mwangangi also cites to record evidence in support of these contentions,

   including the inventory policy and the deposition of Sergeant Phelps, but he does not explain

   what that evidence shows or the relevance of that evidence to his Monell claim. No tab ly, Mr.

   Mwangangi seems to implicitly acknowledge the inadequacy of his response brief in his Motion

   to Reconsider, where he generally cites to his surreply brief—not to his response brief—in

   support of his contentions that he previously presented arguments and evidence relevant to his

   Monell claim concerning vehicle searches. [See Filing No. 108 at 15-17 (citing Filing No. 1 0 3

   and discussing the arguments contained therein).] Claims not properly developed in response to

   summary judgment are waived. See Palmer v. Marion Cty., 327 F.3d 588, 597 (7th Cir. 2003)

   (concluding that "because [the plaintiff] failed to delineate his negligence claim in his district

   court brief in opposition to summary judgment or in his brief to this [Court of Appeals], his

   negligence claim is deemed abandoned").

          Although Mr. Mwangangi disagrees with the Court's ruling, he has not identified a

   sufficient reason for the Court to reconsider. Accordingly, the Motion to Reconsider is DENIED




                                                   22
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 23 of 30 PageID #: 3522




   to the extent that it seeks reversal of the Court's grant of summary judgment in favor of the City

   on Mr. Mwangangi's Monell claim related to vehicle inventory searches.

                                                 III.
                                          MOTION TO CERTIFY

              A. Standard of Review

          At the outset, the Court notes that Mr. Mwangangi seeks certification of certain issues

   under 28 U.S.C. § 1292(b), which allows a party to petition for leave to file an interlocutory

   appeal of a nonfinal order. [See Filing No. 119.] However, the Court in its discretion concludes

   that the proper vehicle for assessing Mr. Mwangangi's request for permission to appeal these

   issues is Federal Rule of Civil Procedure 54(b). See Horwitz v. Alloy Auto. Co., 957 F.2d 1431,

   1433 (7th Cir. 1992) (stating that "the district court has the discretion to decide whether to enter

   judgment on a portion of the case under Rule 54(b)" in appropriate circumstances). In relev an t

   part, Rule 54(b) provides:

          When an action presents more than one claim for relief--whether as a claim,
          counterclaim, crossclaim, or third-party claim--or when multiple parties are
          involved, the court may direct entry of a final judgment as to one or more, but
          fewer than all, claims or parties only if the court expressly determines that there is
          no just reason for delay.

   Fed. R. Civ. P. 54(b).

          As a policy matter, Congress has determined that appeals should generally wait until

   litigation in the trial court has completely finished with respect to all parties and all claims. S ee

   28 U.S.C. § 1291. Rule 54(b) creates a narrow exception to that rule. "Rule 54(b) is not

   intended to provide an option to the district court to certify issues for interlocutory appeal.

   Rather, Rule 54(b) allows appeal without delay of claims that are truly separate and distinct from

   those that remain pending in the district court, where 'separate' means having minimal factual




                                                    23
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 24 of 30 PageID #: 3523




   overlap." Lottie v. W. Am. Ins. Co., 408 F.3d 935, 939 (7th Cir. 2005) (citations omitted). Th e

   Seventh Circuit has explained:

          The test for separate claims under the rule is whether the claim that is contended
          to be separate so overlaps the claim or claims that have been retained for trial that
          if the latter were to give rise to a separate appeal at the end of the case the court
          would have to go over the same ground that it had covered in the first appeal.

   Id. (quoting Lawyers Title Ins. Corp. v. Dearborn Title Corp., 118 F.3d 1157, 1162 (7th Cir.

   1997)). The power to enter a judgment pursuant to Rule 54(b) is "largely discretionary," and in

   exercising it the Court must consider "judicial administrative interests as well as the equities

   involved, and giv[e] due weight to the historic federal policy against piecemeal appeals." Reifer

   v. Cooper, 507 U.S. 258, 265 (1993) (internal quotations and citations omitted).

          B. Discussion

          Mr. Mwangangi seeks to appeal the grant of summary judgment as to three claims: (1) his

   Monell claim against the City concerning inventory searches; (2) his state law negligent train in g

   and supervision claim against the City Defendants; and (3) his state law negligent handling of

   personal property claim against the City Defendants. [Filing No. 119 at 2.]

          The City Defendants responded to Mr. Mwangangi's Motion to Certify, [Filing No. 12 7 ],

   and Officer Root joined the response, [Filing No. 128]. However, Defendants provide no

   meaningful substantive objection to Mr. Mwangangi's request to appeal,5 and acknowledge that



   5 It appears that Defendants may have intended to oppose Mr. Mwangangi's request to appeal the
   grant of summary judgment as to the Monell claim, as they state in their response that they
   "renew, defer to, and adopt . . . their arguments asserted in their Response in Oppositio n to the
   Plaintiff's Motion for Reconsideration [DE 122] with respect to the Fourth Amendment
   individual search claims and Monell inventory search claim against the City of Lebanon, as these
   arguments apply with equal force to the arguments raised and referred to by Plaintiff in Sectio n
   II of the Motion to Certify" and they "continue their request that the relief sought in the
   Plaintiff's Motion to Reconsider and Section II of the instant Motion to Certify be denied."
   [Filing No. 127 at 2.] However, Mr. Mwangangi does not request any relief in Section II of his
   Motion to Certify, and instead clarifies in that section that he does not seek to certify f or app eal
                                                    24
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 25 of 30 PageID #: 3524




   they "take this position in the interests of judicial economy and efficiency in avoiding multiple

   appeals and with the intent of addressing these issues in a combined and unified matter." [Filin g

   No. 127 at 2.]

          In reply, Mr. Mwangangi states that "a substantive reply is not called for" because

   "Defendants have added nothing new to any arguments relevant to Plaintiff's Contingent Motio n

   to Certify this Court's Inventory-Monell ruling" and do not object to certification of the rulings

   concerning state law immunity for the negligent training and supervision and negligent handling

   of property claims. [Filing No. 129 at 1.] Mr. Mwangangi "merely restates that he reserves all

   rights and arguments relevant to the unreasonable warrantless Vehicle Search claims pending

   against Defendants Phelps, Nielsen, Root and Hendrix." [Filing No. 129 at 1.]

          This action involves multiple parties and multiple claims for relief. The three claims that

   Mr. Mwangangi seeks to pursue on appeal were fully disposed of in the Summary Judgment

   Order and summary judgment was granted in favor of the City or the City Defendants on each of

   the claims. These claims are sufficiently separate from the rest of the lawsuit to render

   appropriate a partial final judgment under Rule 54(b). The Monell claim was disposed of on the

   ground that it was waived, while the state law claims were disposed of based on the application

   of immunity under the ITCA. The claims and issues that remain pending for resolution at trial—


   the individual search claims against the Defendant Officers, as he believes that the Court has not
   issued any final order as to those claims. [Filing No. 119 at 3.] Mr. Mwangangi's request to
   appeal the grant of summary judgment on the Monell claim is discussed in Section IV(A) o f th e
   Motion to Certify, [Filing No. 119 at 4-8], and Defendants do not specify whether they object to
   the relief requested in that section, [see Filing No. 127]. Regardless, Defendants' attempt to
   incorporate their previous arguments concerning the Monell claim is unhelpful, as those
   arguments related to the Motion to Reconsider and do not address whether an appeal is proper.
   Furthermore, Defendants "make no objections or arguments in response as to Plaintiff 's request
   to certify" the grant of summary judgment on the negligent handling of personal property and
   negligent supervision and training claims. [Filing No. 127 at 2.] Defendants' arguments, taken
   together, amount to no meaningful objection to Mr. Mwangangi's requested relief or to an appeal
   of any of the issues addressed in the Motion to Certify.
                                                  25
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 26 of 30 PageID #: 3525




   a § 1983 failure-to-intervene/supervisory liability claim against the Individual Defendants; a

   Monell claim relating to the City's handcuffing practices; state law claims for false arrest, f alse

   imprisonment, and battery; as well as damages valuations for the claims on which Mr.

   Mwangangi was granted summary judgment—will not involve waiver or state law immunity

   principles. As such, any appeal that is potentially taken following a trial of the remaining claims

   would not involve the same issues that would be involved in a present appeal of the Monell

   inventory search claim and the state law claim for negligent training and supervision and

   negligent handling of property. See Lottie, 408 F.3d at 939.

          In addition, the Court finds that there is no just reason for delay. The Court is mindful of

   the historic federal policy of avoiding piecemeal appeals. See Reifer, 507 U.S. at 265. However,

   the circumstances of this case are unique in that, regardless of how the Court decides the Rule

   54(b) issue, there is already a potential for piecemeal appeals. Defendants are presently entitled

   to an appeal concerning the qualified immunity determinations and are pursuing that appeal.

   Whether Defendants are successful or not, the case will return to this Court for a trial addressing

   at least the remaining claims unaffected by the qualified immunity determinations. If Mr.

   Mwangangi were forced to wait until after that trial to appeal the Court's rulings concerning his

   waiver of the Monell inventory search claim and the ITCA immunity provisions applicable to his

   state law claims, it is possible that the Court of Appeals could then reverse this Court's rulings,

   which would require yet another trial to adjudicate his Monell and state law negligence claims.

   If, on the other hand, the Court enters final judgment on the Monell and state law negligence

   claims now, in the event that the Court of Appeals reverses this Court's rulings on those claims,

   those claims could be resolved in the same trial as the other remaining claims after the qualified

   immunity issue is decided on appeal, which would eliminate the need for a second trial.



                                                   26
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 27 of 30 PageID #: 3526




   Accordingly, the interests of judicial efficiency weigh heavily in favor of entering a partial f in al

   judgment under Rule 54(b).

           For all of these reasons, the Court finds that its grant of summary judgment on Mr.

   Mwangangi's inventory search Monell claim, the state law claim for negligent training and

   supervision, and the state law claim for negligent handling of property constitute final judgments

   under Rule 54(b) and there is no just reason for delaying an appeal of those judgments. A partial

   final judgment shall issue accordingly. Mr. Mwangangi's Motion to Certify is GRANTED to

   the extent that he is permitted to take an appeal of these issues pursuant to Rule 54(b).

                                              IV.
                           MOTION TO STAY AND SECOND MOTION TO STAY

           In the Motion to Stay, Defendants 6 request "that all proceedings in the District Cou rt b e

   stayed pending completion of the appeal with the exception of Plaintiff's [Motion to Certif y]."

   [Filing No. 120 at 3.] Defendants assert that the interest of judicial economy will be served b y a

   stay that will permit them to litigate the qualified immunity issue on appeal. [Filing No. 1 2 0 at

   2-3.]

           Mr. Mwangangi does not object to staying this case pending resolution of Defendants'

   appeal, provided that the Motion to Reconsider and the Motion to Certify are resolved prior to

   the Court issuing any stay. [Filing No. 126 at 1.]

           In the Second Motion to Stay, the City Defendants again ask the Court to stay this action

   pending resolution of the appeal and to vacate the currently scheduled final pretrial conference

   and trial. [Filing No. 131 at 8.]




   6 Officer Root filed his Motion to Stay, [Filing No. 120], which the City Defendants joined,
   [Filing No. 125].
                                                    27
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 28 of 30 PageID #: 3527




          In response to the Second Motion to Stay, Mr. Mwangangi agrees with the City

   Defendants' request to vacate the final pretrial and trial dates, but argues that "a blanket stay

   without . . . establishing a future plan may cause unneeded delay in the final resolution of [his]

   civil rights claims." [Filing No. 132 at 1.] He states that he "is uncertain if a stay is the

   appropriate procedural mechanism needed in these circumstances" and requests that the Court

   order the parties to prepare and submit a revised Case Management Plan, including new trial

   dates and related deadlines. [Filing No. 132 at 2.] 7

          "[T]he power to stay proceedings is incidental to the power inherent in every court to

   control the disposition of the causes on its docket with economy of time and effort for itself , f or

   counsel, and for litigants." Texas Indep. Producers & Royalty Owners Ass’n v. E.P.A., 410 F.3d

   964, 980 (7th Cir. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). However, a

   stay "requires a good justification." Rogers v. Desiderio, 58 F.3d 299, 302 (7th Cir. 1995).

          A stay of this matter is appropriate pending the resolution of the current appeal. It is in

   the interests of judicial administration and efficiency to allow the Court of Appeals to resolve the

   qualified immunity question and the other issues discussed above before moving forward in th is

   litigation, and that constitutes "good justification" for staying this proceeding. The Court

   acknowledges Mr. Mwangangi's desire to reset the trial and reestablish the associated deadlines,

   but that is not practicable given that the Court cannot predict with any substantial degree of

   certainty when the current appeal will be completed or how the results of that appeal will imp act



   7 Mr. Mwangangi also asserts, as he has repeatedly done elsewhere in his briefing, that "he has
   reserved all rights and arguments (including the right to file future Motions) relevant to the
   individual Vehicle Search claims pending against Defendants Phelps, Nielsen, Root and
   Hendrix." [Filing No. 132 at 1-2.] As this Order makes clear above, those claims, to the extent
   they were ever asserted, have been abandoned and are no longer at issue in this lawsuit. Mr.
   Mwangangi's repeated attempt to reserve his rights with respect to those claims do not operate to
   revive those claims and are therefore of no consequence.
                                                    28
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 29 of 30 PageID #: 3528




   the issues to be resolved in this Court. Accordingly, the Motion to Stay and the Second Motion

   to Stay are GRANTED. This action is hereby STAYED, and the Clerk is DIRECTED to

   ADMINISTRATIVELY CLOSE this case, pending resolution of the appellate proceedings.

   All currently pending deadlines are TERMINATED, and all scheduled court proceedings are

   VACATED, including the final pretrial conference scheduled for May 13, 2021 and the jury trial

   scheduled to begin on June 7, 2021. The trial and other deadlines will be reset at the earliest

   mutual convenience once the appeal has been resolved. At least once every 120 days f rom the

   date of this Order, the parties are directed to file a joint report advising the Court of the status of

   the appeal. Further, any party may file a motion to reopen this case and to lift the stay within

   fourteen days after the Seventh Circuit issues a decision.

                                                     V.
                                               CONCLUSION

          Based on the foregoing, the Court makes the following rulings:

          1. Mr. Mwangangi's Motion to Reconsider Portions of its Summary Judgment Ruling,
             [108], is GRANTED IN PART and DENIED IN PART as follows:

                  a. The motion is GRANTED for the very limited purpose of clarifying that the
                     factual issue of whether the vehicle search was a valid inventory search is
                     disputed;

                  b. The Motion is DENIED to the extent that Mr. Mwangangi seeks confirmation
                     that individual claims against the Defendant Officers concerning the inventory
                     search of the vehicle remain pending, and the Court finds that any such
                     claims, to the extent they were asserted in the first place, have been
                     abandoned; and

                  c. The Motion is DENIED to the extent that it seeks reversal of the Court's grant
                     of summary judgment in favor of the City on Mr. Mwangangi's Monell claim
                     related to vehicle inventory searches.

          2. Mr. Mwangangi's Motion to Certify Elements of the Court's Order Granting
             Defendants' Motion for Summary Judgment for Interlocutory Appeal, [119], is
             GRANTED to the extent that the Court finds that its grant of summary judgment
             against Mr. Mwangangi on his inventory search Monell claim, his state law claim f o r


                                                     29
Case 1:19-cv-04105-JMS-MJD Document 133 Filed 05/03/21 Page 30 of 30 PageID #: 3529




             negligent training and supervision, and his state law claim for negligent handlin g o f
             property constitute final judgments under Rule 54(b) and there is no just reason for
             delaying an appeal of those judgments. A partial final judgment shall issue
             accordingly.

          3. Officer Root's Partial Motion to Stay Proceedings, [120], and the City Defendants'
             Motion to Stay District Court Proceedings Pending Appeal and to Vacate the June 7,
             2021 Trial Setting, [131], are both GRANTED. This action is hereby STAYED, an d
             the Clerk is DIRECTED to ADMINISTRATIVELY CLOSE this case, pending
             resolution of the appellate proceedings. All currently pending deadlines are
             TERMINATED, and all scheduled court proceedings are VACATED, including th e
             final pretrial conference scheduled for May 13, 2021 and the jury trial scheduled to
             begin on June 7, 2021. The trial and other deadlines will be reset at the earliest
             mutual convenience once the appeal has been resolved. At least once every 120 days
             from the date of this Order, the parties are to file a joint report advising the Court o f
             the status of the appeal. Further, any party may file a motion to reopen this case and
             to lift the stay within fourteen days after the Seventh Circuit issues a decision.




         Date: 5/3/2021




   Distribution via ECF only to all counsel of record




                                                   30
